interpretation of the controlling law and did not reach the other issues
                     colorably asserted. Accordingly, we
                                 REVERSE the order granting the motions to dismiss AND
                     REMAND this matter to the district court for further proceedings
                     consistent with this order.


                                                                                          ,J.
                                                                 Hardest


                                                                           1#74
                                                                 Douglas



                     CHERRY, J., concurring:
                                 For the reasons stated in the SFR Investments Pool 1, LLC v.
                     U.S. Bank, N.A.,   130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                     that respondent First Horizon lost its lien priority by virtue of the
                     homeowners association's nonjudicial foreclosure sale. I recognize,
                     however, that SFR Investments is now the controlling law and, thusly,
                     concur in the disposition of this appeal.


                                                                                           J.




                     cc: Hon. Douglas Smith, District Judge
                          Maier Gutierrez Ayon, PLLC
                          Akerman LLP/Las Vegas
                          McCarthy & Holthus, LLP/Las Vegas
                          Eighth District Court Clerk


SUPREME COURT
         OF
      NEVADA
                                                           2
(0) 1.947A    Aro>